Citation Nr: 0111993	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-04 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  In 
December 2000, the veteran withdrew his request for a hearing 
before a travel section of the Board.

Additional medical consultation and treatment records were 
received in November 2000 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ); 
such evidence has not first been considered by the AOJ.  
Pursuant to 38 C.F.R. § 20.1304 (2000), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  The evidence submitted in this case does not 
supply a PTSD stressor capable of verification.  Since the 
issue before the Board is concerned with such a stressor, 
such evidence is, thus, not pertinent and does not preclude a 
decision by the Board at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

3.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §  1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for PTSD.  In particular, the veteran maintains 
that he was exposed to stressful incidents during service in 
Vietnam, and that these incidents led to his development of 
PTSD.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence including post service medical records has been 
associated with the claims file, and numerous attempts have 
been made to verify his claimed stressors.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran provided a detailed accounting of his claimed 
stressors while in Vietnam.  He was in Vietnam for 
approximately 2 1/2  months in 1968, from May 27, 1968 to 
August 11, 1968.  His military occupational specialty was as 
a radar operator.  According to a March 1998 statement, the 
veteran had been stationed at a firebase approximately 20 
miles North of Ahn Khe, Vietnam.  During guard duty, he 
claims he would view the surrounding country with a telescope 
or field glasses.  He claimed that at one time he witnessed a 
friend named L.P. driving a vehicle, being blown up by a mine 
and killed while enroute to his station.  He also claimed 
being subjected to daily rocket attacks.  On the same 
questionnaire, he denied any association with graves 
registration or in transporting bodies.  The United States 
Center for Research of Unit Records was unable to verify that 
anyone identified by the veteran as L.P. was injured or 
killed while the veteran was in Vietnam or that his claimed 
stressors could otherwise be verified.  Documented enemy 
attacks against his unit are after the veteran's departure 
from Vietnam.  Subsequently, the veteran provided evidence 
that an individual named C.K.R. was killed at An Khe, Vietnam 
when his vehicle struck a mine.  At his VA mental disorders 
examination, the veteran also claimed that on his return 
flight home he was the only live passenger placed on a plane 
filled only with "hundreds of dead bodies."   

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  VA would ordinarily be justified in 
concluding that certain military citations constitute 
sufficient evidence, in the absence of evidence to the 
contrary, that a particular veteran engaged in combat.  
However, the records do not document receipt of such 
decorations and awards indicative of combat, and, 
accordingly, that weighs against the claim in this instance.  
Moreover, the veteran is reported to have served as a radar 
operator affiliated with a mortar unit rather than as an 
infantryman, which, suggests that, while he was in a combat 
area, he did not personally engage in combat with the enemy.  
Moreover, he does not assert combat status  Accordingly, the 
Board considers that the preponderance of the evidence is 
against the veteran having served in combat.

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" is necessary such stressors 
and be obtained from service records or other sources.  
Moreau, supra.  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The RO sought to obtain verifiable evidence of the alleged 
incidents.  Based on the lay statements of record and the 
responses from official agencies, it is concluded that no 
incident reports capable of verification of the claimed 
stressors were filed.  Lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The credibility of a witness can be impeached by a showing of 
interest, bias, or inconsistent statements.  The veteran's 
stake in the outcome of this claim affects the credibility of 
his assertions or opinion.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding does not affect the competency of to 
testify, it may affect the credibility of testimony). 

The Board considers the account that he was the sole live 
passenger placed on a plane with hundreds of dead bodies 
inherently incredible.  Had the claimed event in that regard 
really happened, the Board is of the opinion that the veteran 
would have advanced the claim when he filled out the PTSD 
stressor development questionnaire.  The Board also observes 
that while the veteran claimed exposure on a daily basis to 
rocket attacks, the record does not corroborate the claim.  
Close evaluation of the claimed stressor associated with the 
person who was killed when a mine exploded also does not 
favor the veteran.  That individual was killed at a location 
some 20 miles away from where the veteran was stationed.  
However, even assuming the veteran was using a telescope or 
field glasses at the time, the incident occurred far from 
where the veteran was at the time for him to be aware at the 
time of death or serious injury to anyone.  Nevertheless, the 
incident, at least based on the record, probably occurred 
about 20 miles from the veteran, too far for him to have seen 
it.  Accordingly, the claimed stressors are not verified in 
this instance. 

In this case, the source evidence of the stressors derives 
from the veteran alone and has not been verified.  
Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD, such 
diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor. 

Service medical records are silent as to complaints, 
treatment or diagnoses relating to PTSD.  In November 1967, a 
psychiatric evaluation was afforded due to history of rule 
infractions and depression.  The mental evaluation noted 
marital problems only.  No severe psychiatric pathology was 
found.  An impression of passive aggressive disorder was 
given.  On discharge, no mental disorders were identified and 
the veteran was reported as clinically normal.

There is no medical opinion suggesting that any currently 
diagnosed disorder is related to or due to some other 
incident of the veteran's active military service apart from 
the unverified stressors.  The preponderance of the evidence 
is against the veteran's claim.  As such. there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

Entitlement to service connection for PTSD is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 



